DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (U.S. Patent Pub. No. 2018/0156951, from hereinafter “Baek”) in view of Park et al. (U.S. Patent Pub. No. 2017/0059985, from hereinafter “Park”).
Regarding Claim 1, Baek in Fig. 3 and 5 teaches a display comprising: a substrate (21); a plurality of diodes (22/23/25) on the substrate; an encapsulation layer (26) covering the plurality of diodes; a color filter layer (CF) on the encapsulation layer; a first color conversion element (CCP2) disposed between the encapsulation layer and the color filter layer, the first color conversion element converting incident light into light of a first color; a second color conversion element (CCP3) disposed between the encapsulation layer and the color filter layer, the second color conversion element converting incident light into light of a second color; a refractive layer (LIRL) disposed between the color filter layer and the first and second color conversion elements, the refractive layer having a refractive index less than those of the first and second color conversion elements; and a coating layer (OCL) disposed between the refractive layer and the encapsulation layer (¶’s 0072-0097 and 0105-0109). 
Baek fails to specifically teach a black matrix disposed between the first color conversion element and the second color conversion element.
Park in Fig. 1 teaches a similar device comprising a first and second color conversion elements (240) and a black matrix (250) disposed between the first and second color conversion elements (¶ 0052-0065 and 0105).
In view of the teachings of Park, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Baek to include a black matrix disposed between the first color conversion element and the second color conversion element because the presence of this layer will help to enhance light-emitting efficiency and ensure that only light of the desired colors is navigated through the conversion elements and filters and does not escape elsewhere.
Regarding Claim 2, Baek teaches wherein the coating layer comprises an organic material (¶ 0073).
Regarding Claim 3, Baek teaches wherein the refractive index of the refractive layer is less than about 1.4 (¶ 0080).
Regarding Claim 9, Baek teaches wherein the color filter layer comprises:
a first color filter element (CF2) overlapping the first color conversion element; and a second color filter element (CF3) overlapping the second color conversion element, wherein the first color filter element and the second color filter have different colors from each other (¶’s 0072 and 0083-0085).
Regarding Claim 10, Baek teaches wherein: the plurality of diodes each emits light of a third color, and the first color conversion element converts the light of the third color into light of the first color, and the second color conversion element converts the light of the third color into light of the second color (¶’s 0074-0078 and 0083-0084).
Regarding Claim 11, Baek teaches a transmission element (CCP1) arranged adjacent to the first color conversion element or the second color conversion element, wherein the transmission element transmits the light of the third color and includes scattering particles (SCT; Fig. 3 and 5; ¶’s 0074-0078 and 0083-0084).
Regarding Claim 13, Baek teaches wherein the plurality of diodes comprises a plurality of organic light-emitting diode or a plurality of inorganic light-emitting diode (¶ 0107).  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek as modified by Park above, and further in view of Chae et al. (U.S. Patent Pub. No. 2018/0088404, from hereinafter “Chae”).
Regarding Claim 12, Baek fails to specifically teach wherein the scattering particles of the transmission element comprise titanium oxide. 
Chae teaches a similar device comprising color conversion and transmission elements (140) including scattering particles (143) comprising titanium oxide (¶ 0067). 
In view of the teachings of Chae, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Baek to include wherein the scattering particles of the transmission element comprise titanium oxide because titanium oxide is a well-known material in the art used for scattering particles as the material is an ideal metal that helps reflect/scatter the light in the transmission element and the color conversion elements to help enhance light emitting efficiency. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach the second surface of the coating layer being substantially flat.

Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach a first barrier layer between the color filter layer and the first and second color conversion elements. 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Sugitani et al. (U.S. Patent Pub. No. 2018/0341147) teaches a display comprising: a substrate; a plurality of diodes on the substrate; an encapsulation layer covering the plurality of diodes; a color filter layer on the encapsulation layer; a first color conversion element disposed between the encapsulation layer and the color filter layer, the first color conversion element converting incident light into light of a first color; a second color conversion element disposed between the encapsulation layer and the color filter layer, the second color conversion element converting incident light into light of a second color; and a coating layer disposed between the refractive layer and the encapsulation layer.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        September 22, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894